Citation Nr: 0028758	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Waiver of recovery of an overpayment of pension benefits in 
the amount of $6,976.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1954.  He died in June 1990.  The appellant in this case is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office Committee on Waivers and Compromises (RO), which 
denied her request for waiver of recovery of an overpayment 
of pension benefits of $6,976.  In a Statement of the Case 
dated in April 1999 and a Supplemental Statement of the Case 
dated in August 1999, the RO held that the appellant had not 
filed a timely Notice of Disagreement with the November 1995 
decision.

The overpayment at issue in this appeal ($6,976) was created 
by retroactive termination of VA benefits paid the appellant 
from October 1992 through November 1994, based upon her 
receipt of unreported income during that period.  The RO 
later created a subsequent overpayment ($6,298) by 
retroactive termination of VA benefits paid the appellant 
from December 1994 through September 1996, which was also 
based upon the appellant's receipt of unreported income 
during that period.  However, in March 1999, the RO waived 
that later created overpayment of $6,298 in its entirety 
based upon the principles of equity and good conscience. 


FINDINGS OF FACT

1.  In November 1995, the RO denied waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$6,976.

2.  The appellant was notified of the November 1995 decision 
and of all procedural and appellate rights, including the 
requirement that she file a notice of disagreement with the 
denial of waiver within one year from the date of the denial 
letter.

3.  The appellant did not file a notice of disagreement or 
any document or statement which might reasonably be 
interpreted as a notice of disagreement within one year of 
her initial notification of denial of waiver in November 
1995.


CONCLUSION OF LAW

The appellant failed to timely initiate an appeal to the 
Board of the RO's November 1995 denial of her request for 
waiver of recovery of the overpayment of $6,976.  38 U.S.C.A. 
§§ 5107(a), 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  Pursuant to 38 U.S.C.A. § 7105(a), a 
request for appellate review by the Board of a decision by 
the RO is initiated by a Notice of Disagreement and completed 
by a Substantive Appeal after a Statement of the Case has 
been furnished.  See 38 C.F.R. § 20.200.  

Except in the case of simultaneously contested claims, a 
claimant or her representative, must file a notice of 
disagreement with a determination by the RO within one year 
from the date that the RO mails notice of the determination 
to her.  Otherwise, that determination becomes final.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO constitutes a notice of 
disagreement.  38 C.F.R. § 20.201; see also Gallegos v. 
Gober, No. 99-106 (U.S. Vet. App. Aug. 11, 2000).  


Facts:  Following the veteran's death in June 1990, the 
appellant applied and was approved for payment of VA widow's 
pension benefits.  VA benefits were computed on the basis of 
no reported income by the appellant.  In 1995, the RO 
discovered through income verification matching that the 
appellant had in fact received earned and interest income 
from October 1992 to November 1994.  After calculating what 
her benefits would have been had all discovered income been 
timely reported, the RO created an overpayment of $6,976 
against the appellant.

The appellant subsequently requested wavier of the 
overpayment in September 1995.  In November 1995, the RO 
issued a waiver decision which concluded that the appellant 
was at fault in the creation of the overpayment by failure to 
timely report all income from every source and which found 
that waiver of all or any part of the overpayment was not in 
accordance with the principles of equity and good conscience.  
The appellant was notified of the RO's decision denying 
waiver of any part of the overpayment in November 1995 and 
she was also provided with a VA Form 4107, Notice of 
Procedural and Appellate Rights, which included the 
requirement that she file a timely notice of disagreement 
within one year of notification of the denial of her request 
for waiver.  All mailings to the appellant during this period 
were addressed to her proper address in Houston, Texas, and 
there is no evidence, nor is there any argument that she did 
not receive these mailings.  In this regard, the Board notes 
that the appellant submitted an eligibility verification 
report in April 1996, which reflected that she maintained the 
same address.

The appellant did not file a notice of disagreement or any 
document or statement which might reasonably be found to 
constitute a notice of disagreement at any time within one 
year after the November 14, 1995, notification provided her 
in denial of her waiver request.


Analysis:  There is no evidence, nor is there any argument, 
that the appellant actually submitted any document 
communicating disagreement with the November 1995 waiver 
decision at any time within one year after that decision was 
issued to the appellant.  The appellant's correct address was 
included on all mailings posted by the RO to her during this 
time period.  In the absence of a validly filed notice of 
disagreement, no appeal of the overpayment of $6,976 from 
1995, has been perfected for appeal to the Board.  The RO, in 
a Statement of the Case dated in April 1999 and a 
Supplemental Statement of the Case dated in August 1999, held 
that the appellant had not filed a timely Notice of 
Disagreement with the November 1995 decision.  Inasmuch as 
the Board concurs with the holding of the RO, the Board lacks 
jurisdiction over the merits of such an appeal and the appeal 
must be dismissed.


ORDER

In the absence of a timely filed notice of disagreement with 
the November 1995 waiver decision at issue in this case, the 
Board lacks jurisdiction to decide the underlying merits of 
such an appeal; the appeal is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

